Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy A. Doyle with Reg. No. 51,262 on 11/03/2021.
The application has been amended as follows: 
	In the claimed invention, the limitations of claims 4, 6 & 12-19 are shown below:
Claim 4. (Currently Amended) The vehicle control system of claim 1, wherein …



Claim 12. (Currently Amended) The non-transitory computer-readable medium of claim 11, wherein ….

Claim 13. (Currently Amended) The non-transitory computer-readable medium of claim 11, wherein ….

Claim 14. (Currently Amended) The non-transitory computer-readable medium of claim 13, wherein ….

Claim 15. (Currently Amended) The non-transitory computer-readable medium of claim 11, wherein ….

Claim 16. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein ….

Claim 17. (Currently Amended) The non-transitory computer-readable medium of claim 11, wherein ….

Claim 18. (Currently Amended) The non-transitory computer-readable medium of claim 11, wherein ….



Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The closest prior arts does not teach or make obvious:
Claim 1, "A vehicle control system for a subject vehicle … modify a trajectory of the subject vehicle based on the local traffic regulation when the type of the stationary vehicle is determined to be valid and maintain a current trajectory of the subject vehicle when the type of the stationary vehicle is determined to be abandoned”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gesch et al (10916134) has same assignee, discloses a system and methods for responding to a vehicle parked on shoulder of the road
Gesch et al (10906542) has same assignee, discloses a vehicle detection system which classifies valid or invalid vehicles.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NGA X NGUYEN/Primary Examiner, Art Unit 3662